Citation Nr: 1043939	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
determination that the character of the Appellant's discharge is 
a bar to the receipt of VA benefits. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Appellant served on active duty from February 1975 to October 
1976.  He was discharged under other than honorable conditions 
(UOTHC). 
 
In an administrative decision dated March 1982, the Regional 
Office (RO) determined that the Appellant had evidenced willful 
and persistent misconduct in service, and that his discharge was 
under dishonorable conditions.  Accordingly, the RO found that it 
was a bar to VA benefits.  He was advised of this determination 
in a letter dated later that month. 
 
In January 2007, the Appellant submitted a claim for service 
connection for a psychiatric disability.  He also submitted a 
claim for service connection for diabetes, hypertension, 
congestive heart failure, heart murmur, degenerative arthritis of 
the knees and low back disability in February 2007.  By letters 
dated February and March 2007, the RO informed the Appellant his 
claims for VA benefits remained denied based on his dishonorable 
service.  The February 2007 notice informed him that his claim 
was originally denied in March 1982, and that since he had not 
appealed the determination, it had become final. 
 
The Board notes that the RO listed the issue as entitlement to 
service-connected compensation benefits.  However, the Board 
believes that the matter is properly characterized as set forth 
on the cover page of this decision.  The Board must address the 
issue of whether new and material evidence has been received 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995). 

The issue was remanded in March 2009 for further development.  
The matter has been returned to the Board and is now ready for 
appellate disposition.

The Appellant presented testimony before the Board in January 
2009.  The transcript has been associated with the claims folder.



FINDINGS OF FACT


1.  The Appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  A March 1982 administrative decision determined that the 
Appellant had evidenced willful and persistent misconduct in 
service, and that his discharge was under dishonorable conditions 
barring any VA benefits.  The Appellant did not appeal this 
decision and the decision became final.  

3. In March 1991, the Appellant filed a claim for a left knee 
injury and headaches; the RO once again determined in October 
1991 that the Appellant's dishonorable discharge was a bar to VA 
benefits.  The Appellant did not appeal this decision and the 
decision became final.  

4.  In May 1995, the Appellant filed a claim for left eye 
blindness, left knee and groin disabilities, and headaches; the 
RO once again determined in August 1995 that the Appellant's 
dishonorable discharge was a bar to VA benefits.  The Appellant 
did not appeal this decision and the decision became final.  It 
is the last final decision.

5.  While evidence submitted since the August 1995 administrative 
decision was not previously submitted to agency decision makers, 
it is cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating the claim 
(that the character of the Appellant's discharge is not a bar to 
VA benefits).  



CONCLUSION OF LAW

Evidence received since the final August 1995 administrative 
decision, wherein the RO determined the character of the 
Appellant's UOTHC discharge barred any VA benefits, is not new 
and material, and the Appellant's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the evidence 
and information that is necessary to establish his entitlement to 
service connection.  

In that regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  

The Court further stated that VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  
 
VA complied with notification responsibilities in June 2009.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Appellant in completing his 
claim, and identified the Appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Specifically, the letter notified the Appellant that it was 
previously determined that the character of his discharge was a 
bar to the receipt of VA benefits.  Notice pursuant to the 
Dingess decision was included in this letter.

Although this letter was not sent prior to the initial 
adjudication of the Appellant's claim, this was not prejudicial 
to him since he was subsequently provided adequate notice in June 
2009, he was provided time to respond with additional argument 
and evidence and the claim was readjudicated and an additional 
supplemental statement of the case was provided to the Appellant 
in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post service 
VA and private records, and the transcript from the hearing 
conducted before the RO in July 2008 and the Board in January 
2009.  The Veteran has not identified any other evidence which 
has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

The RO initially denied the Appellant's claim and determined that 
his UOTHC discharge was a bar to VA benefits in a March 1982 
administrative decision.  He was notified of this decision by 
means of a letter dated the same month, but did not appeal and 
the determination became final.  38 U.S.C.A. § 7105 (2010). 
 
The Board must address the issue of whether new and material 
evidence has been received since the last final decision, because 
this determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).  

The evidence available at the time of the March 1982 
administrative decision and subsequent decisions up until August 
1995 consisted of a Special Court Martial Order dated in January 
1976 showed the Appellant was charged with an assault upon a 
Private by Striking him on the head with a means likely to 
produce grievous bodily harm (a pool stick).  The Appellant was 
additionally charged with possession and attempt to sell heroin.  
The Appellant was found guilty of the assault and possession of 
heroin.  He was reduced to the grade of E-1, forfeited $100 pay 
per month for four months, confined to hard labor for four 
months, and discharged from the service with a bad conduct 
discharge.  The sentence was adjudged in November 1975.  The 
Appellant's DD 214 showed that he received a UOTHC.  

In March 1991, the Appellant filed a claim for a left knee injury 
and headaches.  In October 1991, the RO once again determined 
that the Appellant's dishonorable discharge was a bar to VA 
benefits.  The Appellant did not appeal this decision and the 
decision became final.  

In May 1995, the Appellant filed a claim for left eye blindness, 
left knee and groin disabilities, and headaches.  The RO once 
again determined in August 1995 that the Appellant's dishonorable 
discharge was a bar to VA benefits.  The Appellant did not appeal 
this decision and the decision became final.  This is the last 
final decision.

The Appellant now seeks benefits for paranoid schizophrenia, 
diabetes, hypertension, congestive heart failure, heart murmur, 
arthritis of the knees, and bulging disks in the lower back.  See 
claims filed in January and February 2007.  

The evidence now includes additional private treatment records; 
the Appellant's oral testimony; and written statements in support 
of his claim.  The private treatment records reflect that the 
Appellant has been recently diagnosed with undifferentiated 
schizophrenia with psychosis.  A November 2004 entry from Lee 
County Mental Health Center reveals the Appellant had no 
psychiatric treatment prior to 2000.  These records also show 
Appellant was incarcerated for a period of three years prior to 
2004.

The Appellant testified before the Board in January 2009.  He 
indicated that he made mistakes in service, which were attributed 
in part to his young age (18).  BVA Transcript at 5.  He further 
testified that his mental health condition existed since service.  
The Appellant admitted that he had not been successful in 
upgrading the character of his discharge. BVA Transcript at 7-9.

Essentially, the evidence submitted since the last final denial 
does nothing but reiterate the Appellant's prior contentions-
that he has various physical ailments as result of his period of 
active duty service, albeit the specific ailments have changed 
over the course of time.  Though the Appellant now maintains that 
his mental health condition caused his bad conduct discharge, 
what unfortunately remains, is the character of the Veteran's 
discharge.  The character of the Appellant's discharge is binding 
on VA.  38 C.F.R. § 3.12.  Further, while there is evidence of a 
mental health condition 24 years after the Appellant's discharge 
from service, there has been no showing that the Appellant was 
insane at the time he committed the offense causing his 
dishonorable discharge.

As such, the evidence received since 1995 is duplicative or 
cumulative of that on file prior to the last final RO decision of 
that year.  

To the effect that the Appellant maintains that his current 
mental health condition led to the actions giving rise to his bad 
conduct discharge, lay persons without medical training, such as 
the Appellant, are not competent to opine on such medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the 
Appellant's claim.  Specifically, none of the evidence shows that 
the Appellant's UOTHC discharge is not a bar to VA benefits.  


Thus, new and material has not been submitted, and there is no 
basis upon which to reopen the previous determination that the 
character of the Appellant's dishonorable discharge is a bar to 
VA benefits.   See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has not been submitted to reopen the 
issue of whether the character of the Appellant's discharge is a 
bar to the receipt of VA benefits, the appeal is denied to this 
extent only.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


